Case 2:16-cr-20582-LJM-MKM ECF No. 233 filed 11/19/18                  PageID.1554      Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

  UNITED STATES OF AMERICA,

         Plaintiff,                                 Case No. 2:16-cr-20582
                                                    Honorable Laurie J. Michelson
  v.

  JAVIER ROBLES, D-1,
  MIGUEL GARCIA, D-4, and
  DAVID GARCIA, D-10,

         Defendants.


        ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
                          SUPPRESS [200, 201]


        Defendants Javier Robles, Miguel Garcia, and David Garcia have been indicted for

 conspiring to traffic in controlled substances in violation of 21 U.S.C. §§ 841, 846. (See R. 110,

 PageID.349–350.) Robles and Miguel Garcia (but not David) have also been indicated for

 conspiring to launder monetary instruments in violation of 18 U.S.C. § 1956(a), (h). (See R. 110,

 PageID.351.)

        On the eve of trial, it came to light that some of the Government’s evidence against the

 Defendants in this case might be derivative of certain Riverside County, California wiretaps. As

 reported by the media, the legality of these wiretaps have come into question. See e.g., Brad Heath

 and Brett Kelman, Justice Officials Fear Nation’s Biggest Wiretap Operation May Not be Legal,

 Nov. 11, 2015, available at https://www.usatoday.com/story/news/2015/11/11/dea-wiretap-

 operation-riverside-california/75484076/.

        Defendants thus moved to suppress evidence. Via joint motion, Robles and David Garcia

 argued that the wiretaps were unlawfully issued and that any evidence derived from the wiretaps
Case 2:16-cr-20582-LJM-MKM ECF No. 233 filed 11/19/18                  PageID.1555      Page 2 of 2



 must be suppressed. (See generally R. 200, 216, 230, 232.) Miguel Garcia, via his own motion to

 suppress, joined Robles and David Garcia’s motion. (R. 201, PageID.875.)

        Over the course of several days, the Court conducted a hearing on the Defendants’ motions.

 The hearing included testimony from Special Agent Chad Hermans, Special Agent Austin

 Roseberry, and Frank Scartozzi, a Financial Analyst Investigator. (R. 226, 227.) The Court also

 reviewed a summary of Special Agent Paul Tajii’s interview and a summary of Pasadena Police

 Corporal Robert Dubois’ interview. (R. 229.) The Court also heard oral argument. And it reviewed

 the parties’ supplemental briefs. (R. 216, 217, 229, 230, 231, 232.) Having been fully advised, the

 Court GRANTS IN PART and DENIES IN PART Defendants’ motions (R. 200, 201) as explained

 in detail on the record on November 16, 2018.

        SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE


 Date: November 19, 2018


                                      CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
 on this date, November 19, 2018, using the Electronic Court Filing system.


                                              s/William Barkholz
                                              Case Manager




                                                 2
